[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                                FILED
                            No. 09-13356               U.S. COURT OF APPEALS
                        Non-Argument Calendar            ELEVENTH CIRCUIT
                                                             MARCH 3, 2010
                      ________________________
                                                              JOHN LEY
                                                               CLERK
                       Agency Nos. A099-550-854,
                            A099-550-855

JEAN LUC SHIRLEY,
MARIE ROSELINE SHIRLEY SANON,
STACY LAURINE SHIRLEY,

                                                                 Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 3, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Jean Luc Shirley and his family, natives and citizens of Haiti, petition for

review of the order of removal and decision of the Board of Immigration Appeals

that affirmed the denial of Shirley’s application for asylum and withholding of

removal under the Immigration and Nationality Act. 8 U.S.C. § 1231(b)(3).

Shirley argues that he was persecuted based on his opposition to the Lavalas Party

and based on a political opinion imputed to him in his capacity as a security guard

at the Embassy of the United States in Haiti. The Board found that Shirley failed

to establish that he had suffered past persecution or had a well-founded fear of

future persecution on account of a protected ground. We deny the petition.

      Shirley testified about several incidents in Haiti, but substantial evidence

supports the finding of the Board that the incidents, even when considered

cumulatively, do not establish that he suffered past persecution. See Kazemzadeh

v. U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009). Shirley’s testimony that

he received anonymous telephone calls in which the callers threatened to harm

Shirley and his family, his testimony that he was threatened, insulted, and exposed

to tear gas while guarding the Embassy, and his testimony that his wife was

followed home from work on one occasion support a finding that Shirley and his

family suffered harassment, not persecution. See Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1231 (11th Cir. 2005). Shirley testified about three other incidents

                                          2
in which shots were fired at his house, a truck rammed his vehicle and forced it off

the road, and two men attempted to kidnap his daughter and threatened to kill him,

but substantial evidence supports the finding of the Board that these incidents of

alleged persecution were not attributable to a protected ground. Shirley did not

know who shot at his home, and he did not present any evidence that the shooting

was politically motivated. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1238

(11th Cir. 2006). Shirley likewise could not identify the driver of the truck that hit

his vehicle. Although Shirley later received a anonymous telephone call in which

the caller said he had “missed” Shirley and threatened to “get [Shirley’s] wife and

child,” Shirley received the telephone call weeks after the accident and the caller

did not give a reason for the collision. See id. The record also allows an inference

that Shirley was not the intended victim when masked men attempted to kidnap

Shirley’s daughter and threatened to kill him. The masked men stopped a truck

owned and operated by Shirley’s friend in which Shirley and his family happened

to be riding. Random acts of crime do not constitute persecution. See Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006).

      Substantial evidence also supports the finding that Shirley does not have a

well-founded fear of future persecution. Shirley is no longer employed by the

Embassy of the United States, and he has been in this country for more than four

                                          3
years. Shirley did not testify that he has engaged in any political activity that

would give the Lavalas Party reason to target him when he returns to Haiti.

Shirley never sought protection from the Haitian authorities and, although he

testified that his wife believed police officers were corrupt, the 2008 Country

Report states that the Haitian National Police were working to “eliminate

corruption within its ranks.” Shirley argues that he cannot relocate within Haiti

because of ongoing “political anarchy,” but an alien is not entitled to asylum

simply because he “‘fears the general danger that inevitably accompanies political

ferment and factional strife.’” Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d

1320, 1328 (11th Cir. 2001) (quoting Huaman-Cornelio v. BIA, 979 F.2d 995,

1000 (4th Cir. 1992)).

      Shirley’s petition is DENIED.




                                           4